 
 
IIB 
111th CONGRESS 2d Session 
H. R. 3040 
IN THE SENATE OF THE UNITED STATES 

July 30, 2010
Received


August 5, 2010
Read twice and referred to the  Committee on the Judiciary

AN ACT 
To prevent mail, telemarketing, and Internet fraud targeting seniors in the United States, to promote efforts to increase public awareness of the enormous impact that mail, telemarketing, and Internet fraud have on seniors, to educate the public, seniors, their families, and their caregivers about how to identify and combat fraudulent activity, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Senior Financial Empowerment Act of 2010.  
2.FindingsThe Congress finds as follows: 
(1)The proportion of the population of the United States age 60 years or older is predicted to drastically increase in the next 30 years as more than 76,000,000 Baby Boomers approach retirement and old age.  
(2)It is estimated that between 500,000 and 5,000,000 seniors in the United States are abused, neglected, or exploited each year.  
(3)Abuse, neglect, and exploitation of seniors crosses racial, social class, gender, and geographic lines.  
(4)Each year millions of individuals in the United States are victims of financial exploitation, including mail, telemarketing, and Internet fraud. Many of those who fall prey to such exploitation are seniors.  
(5)It is difficult to estimate the prevalence of fraud that targets seniors because cases are severely underreported and national statistics on senior fraud do not exist.  
(6)The Federal Bureau of Investigation notes that seniors in the United States are less likely to report fraud because they do not know to whom to report, they are ashamed to have been a victim of fraud, or they do not know that they have been a victim of fraud. In some cases, a senior who has been a victim of fraud may not report the crime because he or she is concerned that relatives may conclude that the senior no longer has the mental capacity to take care of his or her own financial affairs.  
(7)According to a 2009 report by the MetLife Mature Market Institute, the annual financial loss by victims of senior financial abuse is estimated to be at least $2,600,000,000.  
(8)Perpetrators of mail, telemarketing, and Internet fraud frequently target seniors because seniors are often vulnerable and trusting people.  
(9)As victims of such fraudulent schemes, many seniors pay a financial cost, having been robbed of their hard-earned life savings, and frequently pay an emotional cost, losing their self-respect and dignity.  
(10)Perpetrators of fraud targeting seniors often operate outside the United States, reaching their victims through the mail, telephone lines, and the Internet.  
(11)The Deceptive Mail Prevention and Enforcement Act increased the power of the United States Postal Service to protect consumers against persons who use deceptive mailings, such as those featuring games of chance, sweepstakes, skill contests, and facsimile checks.  
(12)During fiscal year 2007, Postal Inspection Service analysts prepared more than 27,000 letters and informative postcards in response to mail fraud complaints. During that same year, postal inspectors investigated 2,909 mail fraud cases in the United States and arrested 1,236 mail fraud suspects, of whom 1,118 were convicted. Postal inspectors also reported 162 telemarketing fraud investigations, with 83 arrests and 61 convictions resulting from such investigations.  
(13)In 2000, the United States Senate Special Committee on Aging reported that consumers lose approximately $40,000,000,000 each year to telemarketing fraud, and estimated that approximately 10 percent of the Nation’s 14,000 telemarketing firms were fraudulent. Some researchers estimate that only one in 10,000 fraud victims reports the crime to the authorities.  
(14)A 2003 report by AARP found that, though the crime of telemarketing fraud is grossly underreported among seniors who have been victims of such fraud, seniors who are properly counseled by trained peer volunteers are less likely to fall victim to fraudulent practices.  
(15)The Federal Bureau of Investigation reports that the threat of fraud to seniors is growing and changing. This is largely due to the fact that many younger Baby Boomers have considerable computer skills and criminals have responded by targeting seniors through online scams like phishing and email spamming, in addition to traditional telephone calls and mass mailings.  
(16)The Internet Crime Complaint Center (hereinafter referred to in this paragraph as IC3) is a partnership between the National White Collar Crime Center and the Federal Bureau of Investigation that serves as a vehicle to receive, develop, and refer criminal complaints regarding cybercrime. The IC3 processed more than 219,553 complaints of Internet crime in 2007. From these submissions, the IC3 referred 90,008 complaints of Internet crime, representing a total dollar loss of $239,090,000, to Federal, State, and local law enforcement agencies in the United States for further consideration.  
(17)Consumer awareness is the best protection from fraud.  
3.Centralized service for consumer education on mail, telemarketing, and Internet fraud targeting seniors 
(a)Centralized service 
(1)RequirementThe Federal Trade Commission, after consultation with the Attorney General, the Secretary of Health and Human Services, the Postmaster General, the Chief Postal Inspector for the United States Postal Inspection Service, and the Director of the Bureau of Consumer Financial Protection, shall— 
(A)periodically disseminate to seniors, and families and caregivers of seniors, general information on mail, telemarketing, and Internet fraud targeting seniors, including descriptions of the most common fraud schemes;  
(B)periodically disseminate to seniors, and families and caregivers of seniors, information on methods available to report fraud targeting seniors, such as— 
(i)referring complaints to law enforcement agencies, including the Director of the Federal Bureau of Investigation and State attorneys general; and 
(ii)calling a national toll-free telephone number established by the Federal Trade Commission for reporting mail, telemarketing, and Internet fraud;  
(C)in response to a specific request by a party to the Federal Trade Commission inquiring about any history of fraud committed by a particular entity or individual, provide to such party any publically available information on any record of law enforcement action for fraud against such entity or individual— 
(i)by the Federal Trade Commission; and 
(ii)by any other agency that reports such actions to the Federal Trade Commission; and  
(D)maintain a website to serve as a resource for information for seniors, and families and caregivers of seniors, regarding mail, telemarketing, and Internet fraud targeting seniors.  
(2)Procedures and commencementThe Federal Trade Commission shall establish and implement procedures to carry out the requirements of paragraph (1), including procedures— 
(A)with respect to the frequency and mode of dissemination of information under subparagraphs (A) and (B) of such paragraph; and 
(B)that provide for the implementation of the requirements of such paragraph not later than one year after the date of the enactment of this Act.  
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of the fiscal years 2011 through 2015.  
4.Grants to prevent mail, telemarketing, and Internet fraud 
(a)Grant program authorizedSubject to the availability of funds authorized to be appropriated under this section, the Attorney General, after consultation with the Secretary of Health and Human Services, the Postmaster General, the Chief Postal Inspector for the United States Postal Inspection Service, and the Director of the Bureau of Consumer Financial Protection, shall establish and administer a competitive grant program to award grants to eligible organizations to carry out mail, telemarketing, and Internet fraud prevention education programs for seniors.  
(b)Eligible organizationsThe Attorney General may award grants under this section to State Attorneys General, State and local law enforcement agencies and groups, senior centers, and other local nonprofit organizations that provide assistance to seniors, as determined by the Attorney General.  
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of the fiscal years 2011 through 2015.  
5.Sense of the Congress related to National Senior Fraud Awareness WeekIt is the sense of the Congress that— 
(1)there is a need to increase public awareness of the enormous impact that mail, telemarketing, and Internet fraud have on senior citizens in the United States;  
(2)a week in the month of May should be designated as National Senior Fraud Awareness Week;  
(3)the people of the United States should observe National Senior Fraud Awareness Week with appropriate educational activities; and  
(4)the President is encouraged to issue a proclamation supporting increased public awareness of the impact of, and the need to prevent, fraud committed against seniors.  
 Passed the House of Representatives July 29, 2010.Lorraine C. Miller,Clerk. 
 
